Citation Nr: 1446002	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Trent Devenzio, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from January to July 1972 and had additional service in the Marine Corps Reserves through September 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied his petition to reopen his previously-denied claim for service connection for bilateral pes planus.

As support for his petition to reopen this claim, he testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing. A copy of the hearing transcript has been associated with the claims file, so is of record.

The Veteran submitted additional evidence after issuance of the March 2014 supplemental statement of the case (SSOC) that continued to deny his claim, but he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board consider it in the first instance.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral pes planus was denied on the merits in a prior July 2006 Board decision.  The basis of that denial was that there was no competent medical evidence then of record showing a then current diagnosis of this claimed disability.

2.  Additional evidence received since that July 2006 Board decision, however, includes October 2005 prison treatment records and February 2010 VA treatment records showing this diagnosis, so confirming he has this claimed disability.
3.  This additional evidence is new because it was not of record at the time of the prior Board decision.  But it is also material because it addresses a previously unestablished element of the claim and in this way raises a reasonable possibility of substantiating the claim.

4.  Asymptomatic pes planus was noted during the Veteran's December 1971 military enlistment examination.

5.  He was excused from two weeks of annual duty training in July 1973, however, because he was found to not be physically qualified.  In August 1973, he was found to not be physically qualified for retention due to symptomatic bilateral pes planus that had existed prior to his service.  He resultantly was discharged in September 1973.

6.  Because he was unable to complete annual training owing to symptomatic bilateral pes planus, which was previously noted instead to have been asymptomatic at time of his enlistment into service, his service aggravated his pre-existing bilateral pes planus.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision earlier considering and denying this claim of entitlement to service connection for bilateral pes planus is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Moreover, the criteria are met permitting the granting of this claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.303 (2013).


ORDER

The claim for service connection for bilateral pes planus is reopened, and service connection for this bilateral foot disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


